United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 9, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-10382
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

BRIAN NOLLEY, also known as B-Nolley,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                    USDC No. 4:02-CR-174-15-A
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Brian Nolley appeals from his guilty-plea conviction for

conspiracy to possess with intent to distribute mixtures

containing cocaine and cocaine base.    Nolley’s sentence was

increased pursuant to U.S.S.G. § 2D1.1(b)(1) because a firearm

was possessed.    He argues that the Government’s failure to allege

his use or possession of a firearm in the indictment rendered his

judgment of conviction invalid under Apprendi v. New Jersey, 530

U.S. 466 (2000).    Nolley’s Apprendi argument is foreclosed by our

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-10382
                                 -2-

holding in United States v. Randle, 304 F.3d 373, 378 (5th Cir.

2002), cert. denied, 123 S. Ct. 1748 (2003).

     Nolley also contends that his judgment of conviction is

invalid on the same ground under Ring v. Arizona, 536 U.S. 584

(2002).   He asserts that, despite contrary language in Harris v.

United States, 536 U.S. 545 (2002), the holding of Harris is

suspect in light of Ring.   Nolley’s arguments regarding Ring and

Harris are wholly lacking in merit.

     Accordingly, the district court’s judgment of conviction is

AFFIRMED.